Citation Nr: 1705616	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Service connection for peripheral neuropathy, right upper extremity.

2. Service connection for peripheral neuropathy, left upper extremity.

3. Service connection for peripheral neuropathy, right lower extremity.

4. Service connection for peripheral neuropathy, left lower extremity.

5. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

6. Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan A. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1971 and from September 1973 to September 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2010, September 2011, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2016; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for upper and lower bilateral peripheral neuropathy, an increased initial rating in excess of 30 percent for PTSD, and entitlement to TDIU prior to December 19, 2012 being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met as of December 19, 2012.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected disabilities render him unemployable.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran first met the schedular rating criteria on December 19, 2012 at which time his combined rating was increased to 70 percent with a 50 percent rating for hearing loss and a 30 percent rating for PTSD.  His combined rating subsequently increased to 100 percent from January 17, 2013 to December 1, 2015 and then reduced to 90 percent from December 1, 2015 due to the establishment of a 100 percent rating for prostate cancer beginning on January 17, 2013 that was reduced to 60 percent effective December 1, 2015.  For the period beginning December 1, 2015, the Veteran continued to meet the schedular criteria as he had a combined rating of 90 percent and disabilities of prostate cancer, rated as 60 percent disabling, hearing loss, rated as 50 percent disabling, PTSD, rated as 30 percent disabling, and erectile dysfunction, rated as noncompensable.  As will be discussed further in the remand below, prior to December 19, 2012 the Veteran did not meet the schedular rating criteria for TDIU.

The Veteran has indicated that he last worked full-time in September 2006 as a correctional officer and claims he has been unemployable since that time as a result of his service-connected disabilities.

At his Board hearing the Veteran testified he retired from his job as a correctional officer because he thought he would have been fired shortly.  He stated that he had trouble with his temper on the job.  He reported inmates would trigger his temper and he would do things he should not or not do things that he should.  Once he reported he suggested to his supervisors they should go into the street and fight.
He opined that he would be even less fit to work now because he does not sleep well and thus is tired all the time and his tolerance is lower.  The Veteran also reported that due to his prostate cancer residuals when he bends down he urinates on himself and then must go change his absorbent pad.  He further opined that his hearing loss would interfere with employment.  He reported his hearing aids break every three to five weeks and sometimes it takes weeks to get them fixed.  He stated that when they break he gets sudden vertigo.  He reported even with his hearing aids he has trouble concentrating when someone is speaking to him if there is other noise.

At a November 2016 private vocational assessment the Veteran reported he has a graduation equivalency diploma and took some community college courses but did not earn a degree.  He reported he had previously worked as a janitor and truck driver before becoming a correctional officer.

The Veteran was diagnosed with prostate cancer in December 2012.  He underwent a radical prostatectomy in June 2013.  The VA examiner who conducted the Veteran's January 2014 prostate cancer examination opined that urinary frequency and leakage would require close proximity to a bathroom and could limit the type of employment the Veteran is capable of performing.  In May 2015 a VA examiner opined that the Veteran's prostate cancer would not impact his ability to work but noted that he wears absorbent material that must be changed more than four times per day

The VA examiner who conducted the Veteran's January 2014 PTSD examination opined that the Veteran's PTSD would not prohibit or severely affect employment as the present level of his symptoms is mild to moderate.  

The VA examiner who conducted the Veteran's January 2014 audiological examination opined that the Veteran's hearing loss may cause difficulty hearing speech in noisy or quite environments and he may also experience difficulty hearing at distances.

The private vocational consultant who reviewed the Veteran's claims file and interviewed the Veteran in November 2016 opined that the Veteran's combination of limitations would render him unemployable, even at the sedentary exertion level.  She cited to mental health records which noted anger, road rage and irritability and reviewed statements of family members and employers.  She stated that the Veteran would be unable to be cooperative with co-workers and supervisors, present at his work station, and attend to work tasks.  She opined that the Veteran is completely disabled as a result of his service-connected mental and physical disabilities, which cause limitations that result in an inability to attend to basic work functions and result in him being unable to maintain gainful employment.

The Board finds that giving the Veteran the benefit of the doubt he should be granted TDIU effective December 19, 2012.  

The evidence reflects that the Veteran was diagnosed with and then treated for prostate cancer and as a result has had a voiding dysfunction that both interrupts his sleep at night and requires more than four changes of absorbent material during the day, which would require regular breaks and access to a bathroom during the workday.  The evidence also reflects that the Veteran has significant hearing loss and he has testified that even with the use of hearing aids he has difficulty following a conversation, to include listening to instructions in a workplace setting.  Finally, the evidence reflects that the Veteran's PTSD symptoms would cause difficulties in a work setting with respect to his ability to get along with others, including co-workers, supervisors, and others.

The Board finds that the functional limitations caused by the Veteran's service-connected disabilities with consideration of his education and work experience limited to working as a janitor, truck driver, and correctional officer, renders the Veteran unemployable. 

Based on the forgoing, the criteria for TDIU have been met effective December 19, 2012.  The issue of whether the Veteran meets the schedular rating criteria for TDIU prior to December 19, 2012 is intertwined with the other issues being remanded.  Therefore, the Board is remanding the issue of TDIU prior to December 19, 2012 as well.


ORDER

Entitlement to TDIU is granted effective December 19, 2012, subject to the law and regulations governing the award of monetary benefits.


REMAND


Although the Board regrets the additional delay, a remand is required in this case to ensure there is a complete record to decide the issues on appeal.

With respect to his claim for service connection for bilateral upper and lower peripheral neuropathy, the Veteran testified at his August 2016 Board hearing that in early 2016 he was seen by a doctor at the Salem VA Hospital who examined his hands, legs, and feet and opined that the Veteran's neuropathy was caused by exposure to Agent Orange.  The Veteran stated that he believed the doctor entered his opinion into the Veteran's treatment record.

The most recent VA treatment records added to the Veteran's electronic claims file are from March 2016, and a review of those records does not show any entries by a doctor with the name given by the Veteran at his hearing.  Therefore, the evidence indicates that there could be more recent relevant VA treatment records that have not yet been associated with the Veteran's claims file.

At his August 2016 Board hearing the Veteran also reported that he will be attending group therapy at the Salem VA Hospital beginning in September.  

On remand, all VA treatment records since March 2016 should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c) (West 2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also at his August 2016 Board hearing, the Veteran testified he went to one or two counseling sessions at the Vet Center in Roanoke in the past two years.  An April 2015 VA treatment record also reflects that he was referred to the Vet Center in Roanoke for counseling.  However, there are no Vet Center counseling records that have been associated with the Veteran's claims file.  On remand, those records should be obtained.

Finally, the Veteran testified at his August 2016 Board hearing that since his last VA examination in 2014 his PTSD symptoms, including nightmares and anger, have gotten worse.  On remand, the Veteran should be afforded a new VA examination to assess the current nature and severity of his PTSD symptoms.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As the issue of entitlement to TDIU prior to December 19, 2012 is intertwined with the issue of entitlement to an increased rating for PTSD as an increased rating could mean the Veteran would meet the schedular rating criteria for TDIU prior to December 19, 2012, that issue is remanded as well.  

Furthermore, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16 (b). Rating boards are to refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) and may only refer the claim to the Director of Compensation for extraschedular consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In the event the ratings do not change on remand, prior to December 19, 2012 the Veteran does not meet the schedular criteria for PTSD.  During this period, he was service connected for hearing loss, rated as 20 percent disabling, and PTSD, rated as 30 percent disabling.  The combined evaluation was 40 percent.  The November 2016 vocational expert clearly indicated that the Veteran's PTSD would affect his ability to perform work as outbursts and arguments are not tolerated in the workplace and the Veteran had a history of difficulty getting along with others.  The vocational expert also found the Veteran's hearing loss would limit his ability to follow detailed instructions.  Therefore, this claim must be remanded for such referral for any period during which the Veteran does not meet the schedular criteria.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records since March 2016.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

2. Obtain all of the Veteran's records from the Vet Center in Roanoke.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available

3. Arrange for the Veteran to undergo a new VA examination to assess the current nature and severity of his PTSD symptoms.

4. For any period prior to December 12, 2012, during which the Veteran does not meet the schedular criteria, the Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16 (b).

5. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


